Case: 17-11891   Date Filed: 10/05/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11891
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00009-LJA-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

EDD COLBERT JONES, III,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (October 5, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-11891      Date Filed: 10/05/2017   Page: 2 of 3


      Edd Colbert Jones III appeals his sentence of 18 months of imprisonment

following his plea of guilty to conspiring to distribute and dispense controlled

substances. 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C). Jones argues that the decision

to vary upward from his advisory guideline range of 6 to 12 months made his

sentence unreasonable. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). The abuse of

discretion standard “allows a range of choice for the district court, so long as that

choice does not constitute a clear error of judgment.” United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc)). We will not disturb the sentence

unless “we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Id. at 1190 (internal quotation marks and citation omitted).

      Jones’s sentence of 18 months of imprisonment is reasonable. For two years,

Jones, a licensed physician, wrote prescriptions for his mistress in her name and in

the names of other persons, which led to the illegal distribution of more than 2,500

but less than 5,000 units of Schedule III substances. Jones provided the

prescriptions to his mistress, a drug addict, in part, to supplement the income he


                                           2
              Case: 17-11891     Date Filed: 10/05/2017    Page: 3 of 3


otherwise provided her. The district court reasonably determined that a variance of

6 months above the high end of Jones’s sentencing range of 6 to 12 months was

required to address his violation of his Hippocratic oath, his indifference to the

prescription drug epidemic, his perpetuation of the drug addictions of his mistress

and others in their rural community, the seriousness of his offense, and the need to

protect the public against and to deter him from future similar crimes. See 18

U.S.C. § 3553(a). The district court found “particularly troublesome” Jones’s lack

of remorse, which was a factor the “district court [was] permitted to consider . . . in

its § 3553 analysis[,]” United States v. McNair, 605 F.3d 1152, 1231 (11th Cir.

2010). Jones argues that the district court made “a blanket conclusion that remorse

was not present,” but the district court stated that Jones had “sp[oken] about how

[his] family [had] been affected[ and] how [his] patients [had] been affected, but

[he] ha[dn’t] spoken . . . one word of remorse about how the people that [he]

provided illegal drugs . . . were affected” or about why, after his mistress

apparently “overdosed,” his “behavior did not stop.” We cannot say that the district

court abused its discretion by imposing a sentence that is far below Jones’s

maximum statutory sentence of 20 years of imprisonment. See United States v.

Croteau, 819 F.3d 1293, 1310 (11th Cir.), cert. denied, 137 S. Ct. 254 (2016).

      We AFFIRM Jones’s sentence.




                                           3